Citation Nr: 1449692	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction from 40 percent to 20 percent for a lumbar spine disability was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1995 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that decreased the Veteran's 40 percent disability rating for her low back disability to 20 percent, effective February 1, 2008.

In an October 2012 decision, the Board remanded the claim to the RO for further evidentiary and due process development.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals the documents contained within are either duplicative or not relevant to the issue on appeal. 


FINDINGS OF FACT

1.  A February 1999 rating decision granted the Veteran's claim for a lumbar strain and awarded a 10 percent rating, effective June 27, 1998. 

2.  A January 2000 rating decision awarded a 40 percent rating for the Veteran's lumbar strain disability with limitation of motion based on characteristic low back pain, muscle stiffness, and lack of endurance in the lower back muscles. 

3.  An April 2004 VA examination showed range of motion testing exhibiting 90 degrees flexion, 30 degrees extension, and 30 degrees lateral flexion bilaterally.  

4.  A March 2007 VA examination showed no evidence of radiating pain, muscle spasms, or any abnormalities on X-ray.  Range of motion testing showed 85 degrees flexion, 30 degrees extension, and 30 degrees lateral flexion bilaterally.  There was objective tenderness, but the neurological testing was normal and there were no abnormalities noted on imaging study. 

5.  A December 2011 VA examination showed no localized tenderness, guarding, muscle spasm, or neurological manifestations of the lumbar strain.  Range of motion testing showed flexion to 80 degrees, extension to 20 degrees, and lateral flexion to 30 degrees bilaterally.

6.  A November 2012 VA examination showed the Veteran had full strength in her extremities and showed no neurological manifestations of the lumbar strain.  Range of motion testing showed flexion to 70 degrees, extension to 10 degrees, and lateral flexion to 30 degrees bilaterally.

7.  Sustained improvementof the service-connected low back disability under the ordinary conditions of life has been shown


CONCLUSION OF LAW

The reduction in the evaluation of lumbar spine disability from 40 percent to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the issue on appeal is the propriety of a reduction in evaluation following an examination assessing the current level of severity of the Veteran's service-connected back disability.  In May 2007, the RO advised the Veteran of the proposal to reduce the evaluation assigned to her lumbar spine disability and provided the appropriate due process.  A December 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The case was last adjudicated in February 2013.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, private treatment records, reports of VA examinations, the July 2012 hearing transcript, and statements from the Veteran.  

The Board finds that the RO substantially complied with prior remand instructions.  Instructions pertinent to the claim being decided providing the Veteran with new VA examination to determine the nature and degree of severity of her low back disability.  The Veteran was provided with VA examination in November 2012.  The Board notes that the October 2012 remand requested that the Veteran be examined by a physician with appropriate expertise, but instead the Veteran was examined by a physician's assistant during the November 2012 examination.  However, VA is not prohibited from having nurse practitioners or physician assistants conduct examinations.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  In this case, as will be discussed in more detail below, although a physician was requested for the examination, the Board finds that the examination, report, and medical opinion make clear that the examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and is supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In addition to the November 2012 VA examination, the record reflects that the Veteran underwent a VA examination to evaluate her back disability in April 2004, March 2007, and December 2011.  The reports from those examinations and the medical opinions have been included in the claims file for review.  These examinations and opinions involved a review of the Veteran's claims file, thorough examinations of the Veteran, and opinions supported by adequate rationale.  The Board finds that these opinions are sufficient to base a decision on the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned identified the issue on appeal and noted what evidence was necessary to substantiate the claims.  Specifically, he sought to identify information to prove the elements of each of the Veteran's claims of service connection.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2013).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2013).

The Veteran was granted service connection for her lumbar strain in February 1999, and assigned a 10 percent disability rating, effective June 27, 1998.  Then, a January 2000 rating decision increased the rating for her lumbar spine disability from 10 percent to 40 percent, effective June 27, 1998.  By rating action dated in May 2007, the RO proposed to reduce the evaluation to 20 percent.  In the November 2007 rating decision on appeal, the RO reduced the evaluation to 20 percent, effective February 1, 2008.  

As an initial matter, the Board notes that because the 40 percent rating for lumbar spine disability with limitation of motion was in effect for a period exceeding five years (from June 27, 1998 to January 31, 2008), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  See 38 C.F.R. § 3.344 (2013).

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a May 2007 letter, the Veteran was informed of the proposed reduction for the lumbar spine disability with limitation of motion and of her right to submit evidence showing that such change should not be made.  Thereafter, a November 2007 rating decision reduced the award prospectively, effective February 1, 2008.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.  

As noted above, service connection for a lumbar spine disability was established by a February 1999 rating decision.  Based on a November 1999 VA examination showing flexion to 48 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, and right lateral flexion to 23 degrees, the RO issued a rating decision dated January 2000 that assigned a 40 percent rating under Diagnostic Code 5237, effective June 27, 1998.  

Following the changes to the criteria for the evaluation of spine disease in September 2003, the Veteran underwent another VA examination in April 2004.  At that time, the range of motion testing showed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The Veteran reported localized, constant back pain.  She stated that the severity of the pain is 8 out of 10 and that the pain is relieved by rest and medication. There were no signs of neurological manifestations and no focal radiographic abnormalities found on X-ray.  

In a rating decision dated September 2004, the RO noted that the Veteran had shown significant improvement in her low back disability symptoms since the November 1999 examination.  However, the RO conceded that the examination did not demonstrate sustained improvement.  Thus, at that time, the RO informed the Veteran that she would be scheduled for another examination in the future.  

Then, in March 2007, the Veteran underwent another VA examination.  The Veteran reported stiffness at night with difficulty sleeping and severe back pain when carrying her baby, doing chores, and standing or sitting for extended periods of time.  She also stated that the pain travels up her back and that it is burning, aching, pressing, and sharp.  She described the pain as a 7 in severity out of 10.  Furthermore, the Veteran stated that the pain can be elicited by physical activity and stress.  She stated that it is relieved by rest, medication, massages, hot packs, and pressure.  The Veteran stated that her condition does not cause incapacitation but stated that she has learned to deal with the pain.  Range of motion testing showed flexion to 85 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The Veteran's spine appeared normal, with symmetry in appearance and spinal motion; however, abnormal curvatures of the spine were noted.  The neurological examination was normal and the lumbar X-ray findings were also within normal limits.  There was no evidence of muscle spasm or radiating pain on movement.  There was tenderness, but no ankylosis.  The Veteran's straight leg raising test was positive bilaterally.  

A May 2007 rating decision proposed to reduce the Veteran's rating for her lumbar spine disability, and in November 2007, a rating decision determined that the Veteran's lumbar spine disability warranted a rating of 20 percent.  However, the Veteran disagreed with the reduction and filed a notice of disagreement in October 2008.  Then, the RO issued a statement of the case in January 2009.  In March 2009, the Veteran perfected her appeal.  The Veteran submitted a written statement with her perfected appeal, and at that time she called into question the adequacy of the earlier VA examinations.  With regard to the April 2004 examination, the Veteran stated that the physician had no history with her as a patient and spent only 30 minutes with her during the visit.  She also stated that she was not provided X-ray testing at that time either.  The Veteran also stated that at the March 2007 examination, she reported continued physical and emotional pain due to her back disability.  She also stated that, although muscle spasms were not noted during the examination, she experiences them and uses medication to alleviate the pain.  

Given the Veteran's contentions that the first two VA examinations were inadequate, the Veteran was afforded another VA examination regarding the severity of her lumbar spine disability in December 2011.  At that time, she stated that she has limitation in walking and that she experiences stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness.  The Veteran denied bowel problems and bladder problems.  The Veteran stated that the pain is moderate and localized, she also told the examiner that it can be exacerbated by physical activity and relieved by rest and medication.  She stated that she can function with the medication.  During flare ups, the Veteran reported experiencing pain, limitation of motion, and stiffness, which can be alleviated with medication.  The Veteran told that examiner that she cannot stand or sit for prolonged periods and that she cannot lift over 40 pounds.  

On examination, the examiner noted that the Veteran's posture was normal and that her gait was within normal limits.  The Veteran exhibited full strength in her bilateral lower extremities.  Range of motion testing showed that the Veteran had forward flexion to 80 degrees with pain at 80 degrees, extension to 20 degrees with pain at 20 degrees, lateral flexion to 30 degrees bilateral with no evidence of painful motion on either side, and lateral rotation to 30 degrees bilaterally with no evidence of painful motion on either side.  The Veteran was able to perform repetitive use testing and there was no additional limitation of motion or functional loss on repetition.  The Veteran's neurological examination revealed no abnormalities and the X-ray results were within normal limits.  

Then, after the Veteran testified at her July 2012 travel Board hearing that the December 2011 examination was inadequate, she was afforded another VA examination in November 2012.  Specifically, she stated at her hearing that the examination only lasted 5 or 10 minutes and the examiner did not use the goniometer.  She also reported that she had a tingling pain and that her back pain had worsened since her weight gain.  At examination, the Veteran reported flare ups that impact her daily life insofar as she experiences increased pain with household and family care; she told the examiner that the flare-ups last approximately 30 minutes and that otherwise she feels a constant level of pain.  

Range of motion testing showed the Veteran had forward flexion to 70 degrees with pain beginning at 70 degrees, extension to 10 degrees with pain beginning at 10 degrees, lateral flexion to 30 degrees bilaterally with pain beginning at 30 degrees on both sides, and lateral rotation to 20 degrees bilaterally with pain beginning at 20 degrees on both sides.  Repetitive range of motion testing revealed no additional loss of range of motion upon three repetitions of the movements.  The Veteran reported functional limitation in symptoms that result in less movement than normal; excess fatigability; pain on movement; interference with sitting, standing, and/or weight-bearing.  The Veteran had pain on palpitation; however, she exhibited full strength in her bilateral lower extremities, normal reflexes, normal sensation to touch, no radiculopathy, and no other neurological manifestations of her back disability.  The Veteran's straight leg testing was negative bilaterally.  The examiner noted that the Veteran does not have intervertebral disc syndrome.  The Veteran reported the use of custom shoe insoles to assist in ambulation.  Imaging studies were performed and the examiner noted that the lumbar spine appeared essentially normal.  

The examiner noted that the Veteran's condition would affect work insofar as it impairs her ability bend or do heavy lifting.  However, the examiner noted that the Veteran works full-time as a teacher.  The examiner went on to state that the Veteran does not have any degenerative arthritis or changes to the lumbar spine, and no ankylosis, radiculopathy, or neurological symptoms of her back disability.  She reaffirmed the diagnosis of lumbar sprain and stated that the Veteran's profound morbid obesity is a separate factor that is most likely causing the current low back pain. 

The Veteran has also submitted private treatment records regarding her low back strain.  In a statement from October 2010, a private practitioner, Dr. D.B., submitted a statement regarding the Veteran's ongoing lower back strain.  The statement included the physician's readings for the Veteran's range of motion: forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees, right rotation to 30 degrees, and left rotation to 20 degrees.  The physician noted that the Veteran's response to treatment had been very favorable and that her symptoms had decreased in frequency and intensity.  

Private treatment records also indicate that the Veteran participated in physical therapy for her back from 2008 to  2010, where her pain was described as "chronic low back dysfunction" and she was treated with physical therapy as many as 3 times per week.  In a note dated September 2008, the Veteran reported improvement to the extent that she could care for her infant and return to her full-time employment as a teacher.  She also showed "significant improvement" in decreasing pain and demonstrating full strength of her back and core to be able to lift and carry her toddle without pain.  The Veteran also submitted copies of her prescriptions showing that she takes medication for muscle pain.  

Additionally, in a treatment note from Dr. D.B. in November 2012, the Veteran was described as having "markedly" worse back pain.  She described her low back pain as 6 in severity on a scale to 10.  She told the physician that her pain bothers her between 51% and 75% of the time.  The physician also stated that the Veteran's range of motion measurements were "moderately decreased" but did not include actual measurements of the Veteran's range of motion. 

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's lumbar spine disability was proper.  As noted above, the 40 percent evaluation assigned was based on characteristic low back pain and marked reduction in her range of motion.  All of the medical evidence dated after the April 2004 VA examination noted a significant increase in the Veteran's range of motion.  Indeed, at each of the VA examinations, provided in April 2004, March 2007, December 2011, and November 2012, the Veteran's range of motion was significantly greater than what was exhibited during the November 1999 examination.  Additionally, there were no abnormalities noted on X-ray and the Veteran's neurological testing was normal at each of the examinations.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).  

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

After September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine was amended to provide that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

The Board notes that the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  The Board recognizes that the Veteran was in receipt of a disability rating based on those earlier regulations prior to the proposed reduction.  However, VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  Therefore, in this case, only the regulations for rating disabilities of the spine that were in effect after the September 26, 2003 will be applied to the Veteran's lumbar spine disability.  

Based upon the April 2004, March 2007, December 2011, and November 2012 VA examinations, the Board concludes that the Veteran's lumbar spine disability is properly rated at 20 percent.  Each of the Veteran's range of motion examinations revealed results that would warrant a 10 percent rating.  At the April 2004 examination, the Veteran had forward flexion to 90 degrees and her combined range of motion testing was 240 degrees; in March 2007 she had forward flexion to 85 degrees and a combined range of motion of 235 degrees; in December 2011 she had forward flexion to 80 degrees and a combined range of motion of 220 degrees; and finally, in November 2012, she had forward flexion to 70 degrees and a combined range of motion of 180 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237.
However, in taking into account the Veteran's subjective complaints of pain and functional impairment, the Board notes that a 20 percent rating is warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Additionally, the Veteran has not been diagnosed with intervertebral disc syndrome and has had no incapacitating episodes at any point during the appeal period.  With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has exhibited no neurological impairment as a result of her lumbar spine disability at any point during the appeal period.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar spine disability was productive of any other objective neurological manifestations sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

The reduction in this case was initiated following two VA examinations which were as thorough, if not more so, as the one upon which the 40 percent evaluation was assigned.  Additionally, VA provided two additional VA examinations during the pendency of this appeal to ensure that the Veteran's entire disability picture had been contemplated.  Each of these examinations reflected slight range of motion findings that warrant a 10 percent evaluation; however, the 20 percent evaluation assigned by the RO contemplated painful motion and functional impairment.  As improvement was clearly shown since the award of 40 percent, the reduction was proper.  See 38 C.F.R. § 3.344(a). 

The Board notes that the Veteran has provided argument concerning her symptoms and impact of her disability on employment.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her lumbar spine disability during the period in question.  

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's lumbar spine disability that would provide support the assignment of rating higher than 20 percent at the time of the reduction.  However, as this disability has not been manifested by ankylosis, residuals of a fracture to the vertebra, or complete bony fixation of the spine, Diagnostic Codes 5285, 5286, and 5289 do not apply.  38 C.F.R. § 4.71a (2002).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  

In light of the evidence above, the Board finds that the Veteran's lumbar spine disability with limitation of motion has improved since the 40 percent evaluation was assigned.  Appropriate due process procedures were followed, and the reduction was based upon more than one examination.  Therefore, the reduction from 40 percent to 20 percent effective February 1, 2008, was proper, and the appeal is denied.

The Board has also considered whether the Veteran's lumbar spine disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably described the Veteran's disability level and symptomatology during the relevant period, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, her disability picture was contemplated by the rating schedule, and the assigned schedular evaluations were, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, there is no evidence to suggest, and the Veteran does not contend, that she is unemployable as a result of his low back disability.  


ORDER

The reduction from 40 percent to 20 percent for lumbar spine disability with limitation of motion was proper. The appeal is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


